Title: To Alexander Hamilton from John Knight, 8 November 1799
From: Knight, John
To: Hamilton, Alexander


          
            Sir,
            Warwick, Novr. 8th. ’99
          
          William Worsted, a deserter from Fort Pinckney, was apprehended a few days ago, and delivered to me—I have had him confined in the Jail of New-Castle, subject to your Order.
          I have the honor to be, Sir, Yr most obt. Servt.
          
            J Knight
            Lt. 2nd. regimt. of A&E
          
          General Hamilton.
        